DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
 
Response to Amendments 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 4, 5, 8, 11, 12, 15, 18, and 19 has been acknowledged and entered.  
In view of the amendment to claim(s) 1, 4, 5, 8, 11, 12, 15, 18, and 19, the rejection of claims 1-20 under 35 U.S.C. §101 is maintained for the reasons discussed below.
In view of the amendment to claim(s) 1, 8, and 15, the rejection of claims 1-20 under 35 U.S.C. §102 and 35 U.S.C. §103 is withdrawn.
In light of the amended/newly added claims, new grounds for rejection under 35 U.S.C. §103 are provided in the response below.

Response to Arguments
Prior to entry of this response, claims 1-20 are currently pending. Claims 1-20 stand rejected under 35 U.S.C. §101; claims 1-2, 8-9, and 15-16 stand rejected under 35 U.S.C. §102(a)(1) as being anticipated by Vennam  (U.S. Pat. App. Pub. No. 2019/0386949, hereinafter Vennam); claims 3, 10, and 17 stand rejected under 35 U.S.C. §103 as being obvious over Vennam in view of D'Angelo (U.S. Pat. App. Pub. No. 2012/0173992, hereinafter D'Angelo); claims 4, 11, and 18 stand rejected under 35 U.S.C. §103 as being obvious over Vennam in view of Park (U.S. Pat. App. Pub. No. 2007/0219794, hereinafter Park); claims 5, 12, and 19 stand rejected under 35 U.S.C. §103 as being obvious over Vennam in view of Park, and in further view of Faaborg (U.S. Pat. App. Pub. No. 2015/0163188, hereinafter Faaborg); claims 6, 13, and 20 are rejected under 35 U.S.C. §103 as being obvious over Vennam in view of Allen (U.S. Pat. App. Pub. No. 2016/0342900, hereinafter Allen); and claims 7 and 14 are rejected under 35 U.S.C. §103 as being obvious over Vennam in view of Allen, and in further view of Faaborg.
Applicant’s arguments regarding the patentable subject matter rejections under 35 U.S.C. §101 and applicant’s arguments regarding the prior art rejections under 35 U.S.C. §102 and 35 U.S.C. §103, see pages 12-16 of the Response to Final Office Action dated March 24, 2022 accompanying Request for Continued Examination, which was received on June 29, 2022 (hereinafter Response and Office Action, respectively), have been fully considered. 
With respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. §101, applicant argues that “claim 1 includes, 'an improvement to another technology or technical field'.” Applicants arguments in light of the amended claims are persuasive. Therefore, the rejection is withdrawn.
With respect to the rejection(s) of claim(s) 1, 2, 8, 9, 15, and 16 under 35 U.S.C. §102(a)(1) as being anticipated by Vennam, applicant asserts that Vennam fails to disclose, teach, or suggest all limitations of claims 1, 8, and 15, as amended. Applicant’s argument in light of the amended claims is persuasive. Therefore, the rejection is withdrawn.
Applicant further argues that the transition from first and second alert types to first and second alerts overcomes the interpretation of “another action” as disclosed in Vennam. This argument is not persuasive. Vennam discloses taking “another action.” Under the broadest reasonable interpretation of the phrase “another action,” as performed by the systems of Vennam, is a specific alert of an alert type which is different from the first alert.
Though not expressly disclosed as an alert, Vennam discloses taking “another action,” where the word “another,” in this context, refers to a separate, different action from the prior action {i.e., the first alert of the first alert type}. Given that the broadest reasonable interpretation of the word “alert” in light of the specification includes any action of which the user could take notice, another action (such as an alternative selection from the list of actions provided as possibilities for the first alert type) can make a person take notice or draw their attention. Thus, the phrase “another action,” when read in light of the entire disclosure, is a second alert of a second alert type which is different from the first alert type. Therefore, this interpretation is maintained in the rejection below.
With respect to the rejection(s) of claim(s) 3-7, 10-14, and 17-20 under 35 U.S.C. §103 in light of combinations of Vennam, D'Angelo, Park, Faaborg, and Allen, applicant asserts that D'Angelo, Park, Faaborg, and Allen fail to cure the deficiencies of Vennam regarding amended claims 1, 8, and 15. Applicant’s arguments in light of the amended claims are persuasive. Therefore, the rejection is withdrawn.
However, upon further consideration, new ground(s) of rejection under 35 U.S.C. §103 are made in light of combinations of Vennam, D'Angelo, Park, Faaborg, and Allen, and newly cited reference Minder (U.S. Pat. App. Pub. No. 2014/0052488, hereinafter Minder).
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.	

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  
In claim 8 at line 13, the phrase “program instructions to determine the electronic communication…” should read “program instructions to determine whether the electronic communication…”.  
In claim 8 at line 19, the phrase “the reply to the first open…” should read “the reply to the first open query…”.  
In claim 15 at line 15, the phrase “program instructions to determine the electronic communication…” should read “program instructions to determine whether the electronic communication…”.  
In claim 15 at line 21, the phrase “the reply to the first open…” should read “the reply to the first open query…”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. §103 as being unpatentable over Vennam in view of Minder and Faaborg.

Regarding claim 1, Vennam discloses A method for managing notifications for an influx of electronic communications, the method comprising (“a method run at the server 150 for categorizing, analyzing, and then continually aggregating unstructured communication data in the form of a query and multiple responses”; Vennam, ¶¶ [0051]): responsive to receiving an electronic communication from a first user, identifying, by one or more processors, utilizing natural language processing, one or more keywords in the electronic communication from the first user (The method includes step 320, at which “a determination is made whether the received message {responsive to receiving a communication} is a response to the initial query of the conversation thread, e.g., from one of the respondents” where the NLP “further analyzes messages from second users and extracting one or more entities, keywords {identifying one or more keywords} and sentiment.”; Vennam, ¶¶ [0054], [0037], FIG. 3) based on a plurality of keywords associated with a plurality of queries previously presented by a second user (Based on “the NLP parsing the text {from a first user} and extracting one or more entities and keywords {a plurality of keywords} that may be analyzed for identifying whether the message includes a query or is a query beginning a conversation thread, {based on...}” wherein the text is received from “a message communicated by a user {the second user} via a user’s device”; Vennam, ¶¶ [0037], [0052]); determining, by one or more processors, whether the electronic communication from the first user includes a reply to a first open query from the plurality of queries previously presented by the second user, (The “one or more entities, keywords and sentiment” are “analyzed” by the NLP “for identifying whether the message is a response to that query that is associated with the conversation thread,” where the system, as indicated in FIG. 5, comprises “historical and current data of a past user or current user conversation thread queries {plurality of queries}”; Vennam, ¶¶ [0054], [0037], [0047]) wherein the first open query represents a question previously presented by the second user directed to the first user (“based on the message content, a determination is made as to whether the message is an initial query (e.g., an invitation to attend an event) directed to multiple user addresses, i.e., a first query sent to multiple invitees.”; Vennam, ¶¶ [0053]); determining whether the electronic communication from the first user includes the reply to the first open query based at least on the identified one or more keywords and context of the electronic communication, (the system determines “whether the received message is a response to the initial query of the conversation thread,” based on “the message subject line {the identified one or more keywords}, or the sender and recipient(s) combination of metadata to which conversation group thread the incoming message belongs to. {context of the electronic communication}”; Vennam, ¶¶ [0054]) wherein the identified one or more keywords are compared to … the plurality of keywords associated with the plurality of queries (“the NLP parsing the text and extracting one or more entities and keywords {wherein the identified one or more keywords...} that may be analyzed for identifying whether the message includes a query or is a query beginning a conversation thread {compared to… the plurality of keyword associated with the plurality of queries}”; Vennam, ¶¶ [0037]); and responsive to determining the electronic communication from the first user includes the reply to the first open query (“if it is determined that the received message is associated with or responsive to the initial query of the conversation thread, then the process proceeds, to the process described in FIG. 3B” where the “received message” an electronic message received from the recipient {the electronic communication from the first user}; Vennam, ¶¶ [0055], FIG. 3B) sending, by one or more processors, a first alert to a first client device associated with the second user (“At step 385, “the system generates/updates a report summary with the findings (affirmative/negative lists, question requiring a response, and or identified categories and entities for presentation to the originator (e.g., initial query sender) that is subsequently communicated to the originator via a digital text or e-mail message {the first alert type}.” A digital text or e-mail message, implicitly discloses a first client device which is associated with the originator {the second user}.; Vennam, ¶¶ [0070]) that includes a truncated reply (“a report summary {a truncated reply}”; Vennam, ¶¶ [0070]) based on the reply for the first open query, (The report summary includes “data from the “affirmatives” list collected at step 335, the “Negatives” list collected at 340 and the “action” list with the categories and entities as recorded at 380,” thus based on all replies including the reply for the first open query; Vennam, ¶¶ [0071]) wherein the first alert is different from a second alert... [sent to a client device] regarding another electronic communication that does not include the reply for the first open query (“If the received message {[sent to a client device]} is not a response to the initial query {that does not include the reply for the first open query} nor from a party to the conversation thread {regarding another electronic communication...}, then the process may take another action {a second alert} or no action and return to 302 to await receipt of further messages.”; Vennam, ¶¶ [0055]). However, Vennam fails to expressly recite wherein the identified one or more keywords are compared to a keyword count threshold and a keyword variation threshold for the plurality of keywords associated with the plurality of queries [and] ...a second alert sent to a second client device associated with the second user.
 Minder teaches systems and methods of “notifications for task management applications.” (Minder, ¶ [0002]). Regarding claim 1, Minder teaches wherein the identified one or more keywords are compared to a keyword count threshold and a keyword variation threshold for the plurality of keywords associated with the plurality of queries (“to determine if there is a match between keywords or tags of the new event and keywords or tags of the target user’s workflow, a threshold percentage or number of matching keywords or tags can be used {keyword count threshold}.” and “In some examples, the keywords or tags associated with the new event are said to match when they are identical to the keywords or tags of the target user’s active workflow.” where requiring an exact match, as opposed to allowing for “variations, synonyms, and the like... to the keywords or tags of the target user’s active workflow,” is a keyword variation threshold.; Minder, ¶¶ [0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and computer system of Vennam for providing a summary of content provided in a plurality of digital communications to incorporate the teachings of Minder to include wherein the identified one or more keywords are compared to a keyword count threshold and a keyword variation threshold for the plurality of keywords associated with the plurality of queries. By controlling the delivery of notifications, Interruptions can be minimized, which “can improve the productivity of the target user,” as recognized by Minder. (Minder, ¶ [0026]). However, Vennam and Minder fail to expressly recite a second alert sent to a second client device associated with the second user.
Faaborg teaches systems and methods for “automatically determin[ing] whether or not to output notification data for transmission to a second computing device after previously outputting the notification data for transmission to a first computing device.” (Faaborg, ¶ [0011]). Regarding claim 1, Faaborg teaches a second alert sent to a second client device associated with the second user… (“After outputting the notification data for transmission to the one of computing devices 10 that is most likely being used by the user, notification host module 62 may determine that the user may not have received… an alert based on the notification data... [and] may determine a different one of computing devices 10 that is most likely being used by and has the attention of the user associated with the notification data {…a second client device associated with the second user}, and may output the notification data for transmission to the different one of computing devices 10 {a second alert sent to…}.”; Faaborg, ¶¶ [0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and computer system of Vennam for providing a summary of content provided in a plurality of digital communications as modified by the systems and methods of notifications for task management of Minder to incorporate the teachings of Faaborg to include a second alert sent to a second client device associated with the second user. Transmission of a notification to a secondary device can “increas[e] a likelihood that a user associated with the notification data will receive (e.g., hear, view, and/or feel) an alert based thereon,” as recognized by Faaborg. (Faaborg, ¶ [0011]).

Regarding claim 2, the rejection of claim 1 is incorporated. Vennam, Minder, and Faaborg disclose all of the elements of the current invention as stated above. Vennam further discloses further comprising: scanning, by one or more processors, a plurality of messages associated with the second user for the plurality of keywords (“the system 100 receives historical and current data of a past user or current user {associated with all users, including the second user} conversation thread queries or polls and associated response messages {a plurality of messages}. In particular, data associated with the past group conversation threads are received as input to a machine learning model {scanning, by one or more processors},” where “the model is further trained to recognize... keywords” thus, scanning for keywords; Vennam, ¶¶ [0047]); identifying, by one or more processors, each query from the plurality of queries previously presented by the second user in the plurality of messages based on the plurality of keywords, (the system further includes “a categorizer, aggregator and summary generator 265 that when run by a processor at server 150, configures the system to invoke operations for continually aggregating the unstructured communication data in the form of a query and responses in a group messaging thread, categorizing and aggregating the responses accordingly” where categorizing “the system learns to associate certain response keywords... [to] categorize the response for the summary.”; Vennam, ¶¶ [0048], [0045]) wherein one or more keywords from the plurality of keywords that provide context for each message from the plurality of messages associated with the second user (“a classification model is built including functionality for classifying extracted keywords {the one or more keywords from the plurality of keywords} into an affirmative response or a negative response {provide context for each message from the plurality of messages},” where the determination of an affirmative response or a negative response is context for the message, and where the “conversation thread queries or polls” are associated with a current user {the second user}.; Vennam, ¶¶ [0044]); and storing, by one or more processors, each query from the plurality of queries presented by the second user, along with the one or more keywords from the plurality of keywords associated with each query (The system “categoriz[es] and aggregat[es] {storing} the responses accordingly {where the query is part of the response, thus both responses and the queries upon which the responses are based are stored}” where “a classification model is built including functionality for classifying extracted keywords into an affirmative response or a negative response” thus, keywords are extracted and classified along with the responses and associated queries.; Vennam, ¶¶ [0047], [0048]).

Regarding claim 8, Vennam discloses A computer program product for managing notifications for an influx of electronic communications, the computer program product (“a method run at the server 150 for categorizing, analyzing, and then continually aggregating unstructured communication data in the form of a query and multiple responses”; Vennam, ¶¶ [0051]) comprising: one or more computer readable storage media and program instructions stored on at least one of the one or more storage media, the program instructions comprising (“computer system may include, but are not limited to, one or more processors or processing units 12, a memory 16, and a bus 14 that operably couples various system components, including memory 16 to processor 12… [and] the processor 12 may execute one or more modules 10 that are loaded from memory 16, where the program module(s) embody software (program instructions) that cause the processor to perform one or more method embodiments of the present invention.”; Vennam, ¶¶ [0076]): program instructions to, responsive to receiving an electronic communication from a first user, identify, utilizing natural language processing, one or more keywords in the electronic communication from the first user (The method includes step 320, at which “a determination is made whether the received message {responsive to receiving an electronic communication} is a response to the initial query of the conversation thread, e.g., from one of the respondents” where the NLP “further analyzes messages from second users and extracting one or more entities, keywords {identifying one or more keywords} and sentiment.”; Vennam, ¶¶ [0054], [0037], FIG. 3)  based on a plurality of keywords associated with a plurality of queries previously presented by a second user (Based on “the NLP parsing the text {from a first user} and extracting one or more entities and keywords {a plurality of keywords} that may be analyzed for identifying whether the message includes a query or is a query beginning a conversation thread, {based on...}” wherein the text is received from “a message communicated by a user {the second user} via a user’s device”; Vennam, ¶¶ [0037], [0052]);; program instructions to determine the electronic communication from the first user includes the reply to the first open query based at least on the identified one or more keywords and context of the electronic communication, (the system determines “whether the received message is a response to the initial query of the conversation thread,” based on “the message subject line {the identified one or more keywords}, or the sender and recipient(s) combination of metadata to which conversation group thread the incoming message belongs to. {context of the electronic communication}”; Vennam, ¶¶ [0054]) wherein the identified one or more keywords are compared to … the plurality of keywords associated with the plurality of queries (“the NLP parsing the text and extracting one or more entities and keywords {wherein the identified one or more keywords...} that may be analyzed for identifying whether the message includes a query or is a query beginning a conversation thread {compared to… the plurality of keyword associated with the plurality of queries}”; Vennam, ¶¶ [0037]); and program instructions to, responsive to determining the electronic communication from the first user includes the reply to the first open (“if it is determined that the received message is associated with or responsive to the initial query of the conversation thread, then the process proceeds, to the process described in FIG. 3B” where the “received message” an electronic message received from the recipient {the electronic communication from the first user}; Vennam, ¶¶ [0055], FIG. 3B) send a first alert to a first client device associated with the second user (“At step 385, “the system generates/updates a report summary with the findings (affirmative/negative lists, question requiring a response, and or identified categories and entities for presentation to the originator (e.g., initial query sender) that is subsequently communicated to the originator via a digital text or e-mail message {the first alert type}.” A digital text or e-mail message, implicitly discloses a first client device which is associated with the originator {the second user}.; Vennam, ¶¶ [0070]) that includes a truncated reply (“a report summary {a truncated reply}”; Vennam, ¶¶ [0070]) based on the reply for the first open query, (The report summary includes “data from the “affirmatives” list collected at step 335, the “Negatives” list collected at 340 and the “action” list with the categories and entities as recorded at 380,” thus based on all replies including the reply for the first open query; Vennam, ¶¶ [0071]) wherein the first alert is different from a second alert... [sent to a client device] regarding another electronic communication that does not include the reply for the first open query (“If the received message {[sent to a client device]} is not a response to the initial query {that does not include the reply for the first open query} nor from a party to the conversation thread {regarding another electronic communication...}, then the process may take another action {a second alert} or no action and return to 302 to await receipt of further messages.”; Vennam, ¶¶ [0055]). However, Vennam fails to expressly recite wherein the identified one or more keywords are compared to a keyword count threshold and a keyword variation threshold for the plurality of keywords associated with the plurality of queries [and] ...a second alert sent to a second client device associated with the second user.
The relevance of Minder is described above with relation to claim 1. Regarding claim 8, Minder teaches wherein the identified one or more keywords are compared to a keyword count threshold and a keyword variation threshold for the plurality of keywords associated with the plurality of queries (“to determine if there is a match between keywords or tags of the new event and keywords or tags of the target user’s workflow, a threshold percentage or number of matching keywords or tags can be used {keyword count threshold}.” and “In some examples, the keywords or tags associated with the new event are said to match when they are identical to the keywords or tags of the target user’s active workflow.” where requiring an exact match, as opposed to allowing for “variations, synonyms, and the like... to the keywords or tags of the target user’s active workflow,” is a keyword variation threshold.; Minder, ¶¶ [0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and computer system of Vennam for providing a summary of content provided in a plurality of digital communications to incorporate the teachings of Minder to include wherein the identified one or more keywords are compared to a keyword count threshold and a keyword variation threshold for the plurality of keywords associated with the plurality of queries. By controlling the delivery of notifications, Interruptions can be minimized, which “can improve the productivity of the target user,” as recognized by Minder. (Minder, ¶ [0026]). However, Vennam and Minder fail to expressly recite a second alert sent to a second client device associated with the second user.
The relevance of Faaborg is described above with relation to claim 1. Regarding claim 8, Faaborg teaches a second alert sent to a second client device associated with the second user… (“After outputting the notification data for transmission to the one of computing devices 10 that is most likely being used by the user, notification host module 62 may determine that the user may not have received… an alert based on the notification data... [and] may determine a different one of computing devices 10 that is most likely being used by and has the attention of the user associated with the notification data {…a second client device associated with the second user}, and may output the notification data for transmission to the different one of computing devices 10 {a second alert sent to…}.”; Faaborg, ¶¶ [0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and computer system of Vennam for providing a summary of content provided in a plurality of digital communications as modified by the systems and methods of notifications for task management of Minder to incorporate the teachings of Faaborg to include a second alert sent to a second client device associated with the second user. Transmission of a notification to a secondary device can “increas[e] a likelihood that a user associated with the notification data will receive (e.g., hear, view, and/or feel) an alert based thereon,” as recognized by Faaborg. (Faaborg, ¶ [0011]).

Regarding claim 9, the rejection of claim 8 is incorporated. Claim 9 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 15, Vennam discloses A computer system for managing notifications for an influx of electronic communications, the computer system comprising (“a method run at the server 150 for categorizing, analyzing, and then continually aggregating unstructured communication data in the form of a query and multiple responses”; Vennam, ¶¶ [0051]): one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising (“computer system may include, but are not limited to, one or more processors or processing units 12, a memory 16 {computer readable storage media}, and a bus 14 that operably couples various system components, including memory 16 to processor 12… [and] the processor 12 may execute one or more modules 10 that are loaded from memory 16, where the program module(s) embody software (program instructions) that cause the processor to perform one or more method embodiments of the present invention.”; Vennam, ¶¶ [0076]): program instructions to, responsive to receiving an electronic communication from a first user, identify, utilizing natural language processing, one or more keywords in the electronic communication from the first user (The method includes step 320, at which “a determination is made whether the received message {responsive to receiving an electronic communication} is a response to the initial query of the conversation thread, e.g., from one of the respondents” where the NLP “further analyzes messages from second users and extracting one or more entities, keywords {identifying one or more keywords} and sentiment.”; Vennam, ¶¶ [0054], [0037], FIG. 3) based on a plurality of keywords associated with a plurality of queries previously presented by a second user (Based on “the NLP parsing the text {from a first user} and extracting one or more entities and keywords {a plurality of keywords} that may be analyzed for identifying whether the message includes a query or is a query beginning a conversation thread, {based on...}” wherein the text is received from “a message communicated by a user {the second user} via a user’s device”; Vennam, ¶¶ [0037], [0052]); program instructions to determine whether the electronic communication from the first user includes a reply to a first open query from the plurality of queries previously presented by the second user, (The “one or more entities, keywords and sentiment” are “analyzed” by the NLP “for identifying whether the message is a response to that query that is associated with the conversation thread,” where the system, as indicated in FIG. 5, comprises “historical and current data of a past user or current user conversation thread queries {plurality of queries}”; Vennam, ¶¶ [0054], [0037], [0047]) wherein the first open query represents a question previously presented by the second user directed to the first user (“based on the message content, a determination is made as to whether the message is an initial query (e.g., an invitation to attend an event) directed to multiple user addresses, i.e., a first query sent to multiple invitees.”; Vennam, ¶¶ [0053]); program instructions to determine the electronic communication from the first user includes the reply to the first open query based at least on the identified one or more keywords and context of the electronic communication, (the system determines “whether the received message is a response to the initial query of the conversation thread,” based on “the message subject line {the identified one or more keywords}, or the sender and recipient(s) combination of metadata to which conversation group thread the incoming message belongs to. {context of the electronic communication}”; Vennam, ¶¶ [0054]) wherein the identified one or more keywords are compared to … the plurality of keywords associated with the plurality of queries (“the NLP parsing the text and extracting one or more entities and keywords {wherein the identified one or more keywords...} that may be analyzed for identifying whether the message includes a query or is a query beginning a conversation thread {compared to… the plurality of keyword associated with the plurality of queries}”; Vennam, ¶¶ [0037]); and program instructions to, responsive to determining the electronic communication from the first user includes the reply to the first open (“if it is determined that the received message is associated with or responsive to the initial query of the conversation thread, then the process proceeds, to the process described in FIG. 3B” where the “received message” an electronic message received from the recipient {the electronic communication from the first user}; Vennam, ¶¶ [0055], FIG. 3B) send a first alert to a first client device associated with the second user (“At step 385, “the system generates/updates a report summary with the findings (affirmative/negative lists, question requiring a response, and or identified categories and entities for presentation to the originator (e.g., initial query sender) that is subsequently communicated to the originator via a digital text or e-mail message {the first alert type}.” A digital text or e-mail message, implicitly discloses a first client device which is associated with the originator {the second user}.; Vennam, ¶¶ [0070]) that includes a truncated reply (“a report summary {a truncated reply}”; Vennam, ¶¶ [0070]) based on the reply for the first open query, (The report summary includes “data from the “affirmatives” list collected at step 335, the “Negatives” list collected at 340 and the “action” list with the categories and entities as recorded at 380,” thus based on all replies including the reply for the first open query; Vennam, ¶¶ [0071]) wherein the first alert is different from a second alert... [sent to a client device] regarding another electronic communication that does not include the reply for the first open query (“If the received message {[sent to a client device]} is not a response to the initial query {that does not include the reply for the first open query} nor from a party to the conversation thread {regarding another electronic communication...}, then the process may take another action {a second alert} or no action and return to 302 to await receipt of further messages.”; Vennam, ¶¶ [0055]). However, Vennam fails to expressly recite wherein the identified one or more keywords are compared to a keyword count threshold and a keyword variation threshold for the plurality of keywords associated with the plurality of queries [and] ...a second alert sent to a second client device associated with the second user.
The relevance of Minder is described above with relation to claim 1. Regarding claim 15, Minder teaches wherein the identified one or more keywords are compared to a keyword count threshold and a keyword variation threshold for the plurality of keywords associated with the plurality of queries (“to determine if there is a match between keywords or tags of the new event and keywords or tags of the target user’s workflow, a threshold percentage or number of matching keywords or tags can be used {keyword count threshold}.” and “In some examples, the keywords or tags associated with the new event are said to match when they are identical to the keywords or tags of the target user’s active workflow.” where requiring an exact match, as opposed to allowing for “variations, synonyms, and the like... to the keywords or tags of the target user’s active workflow,” is a keyword variation threshold.; Minder, ¶¶ [0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and computer system of Vennam for providing a summary of content provided in a plurality of digital communications to incorporate the teachings of Minder to include wherein the identified one or more keywords are compared to a keyword count threshold and a keyword variation threshold for the plurality of keywords associated with the plurality of queries. By controlling the delivery of notifications, Interruptions can be minimized, which “can improve the productivity of the target user,” as recognized by Minder. (Minder, ¶ [0026]). However, Vennam and Minder fail to expressly recite a second alert sent to a second client device associated with the second user.
The relevance of Faaborg is described above with relation to claim 1. Regarding claim 15, Faaborg teaches a second alert sent to a second client device associated with the second user… (“After outputting the notification data for transmission to the one of computing devices 10 that is most likely being used by the user, notification host module 62 may determine that the user may not have received… an alert based on the notification data... [and] may determine a different one of computing devices 10 that is most likely being used by and has the attention of the user associated with the notification data {…a second client device associated with the second user}, and may output the notification data for transmission to the different one of computing devices 10 {a second alert sent to…}.”; Faaborg, ¶¶ [0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and computer system of Vennam for providing a summary of content provided in a plurality of digital communications as modified by the systems and methods of notifications for task management of Minder to incorporate the teachings of Faaborg to include a second alert sent to a second client device associated with the second user. Transmission of a notification to a secondary device can “increas[e] a likelihood that a user associated with the notification data will receive (e.g., hear, view, and/or feel) an alert based thereon,” as recognized by Faaborg. (Faaborg, ¶ [0011]).

Regarding claim 16 the rejection of claim 15 is incorporated. Claim 16 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. §103 as being unpatentable over Vennam, Minder, and Faaborg as applied to claims 2, 9, and 16 above, and further in view of D’Angelo.

Regarding claim 3, the rejection of claim 2 is incorporated. Vennam, Minder, and Faaborg disclose all of the elements of the current invention as stated above. However, Vennam fails to expressly recite further comprising: identifying, by one or more processors, a plurality of open queries from the plurality of queries, wherein each open query from the plurality of open queries do not have a reply from an identified user to whom the query was directed towards.
D’Angelo teaches “methods and systems for… enabling users of the service to directly solicit an answer to a question from another user.” (D’Angelo, ¶ [0001]). Regarding claim 3, D’Angelo discloses, further comprising: identifying, by one or more processors, a plurality of open queries from the plurality of queries, (“if the user to whom the question page has been presented has been asked to answer the question, the notification may include or be associated with another user interface element, such as the “X” in the notification with reference 136, which enables the viewing user to pass on answering the question” and where the system recognizes the passing on answering the open question, thus, identifying the open question.; D’Angelo, ¶¶ [0050]) wherein each open query from the plurality of open queries do not have a reply from an identified user to whom the query was directed towards (When the solicited user... selects the “PASS” button with reference number 140, a message including the user-provided explanation will be communicated to all requesting users who had requested that the user provide an answer to the question, where passed questions are open questions from all requesting users {open queries from a plurality of open queries} which do not have a reply from the “user... [who] has been asked to answer the question {an identified user to whom the query was directed towards.; D’Angelo, ¶¶ [0050]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and computer system of Vennam for providing a summary of content provided in a plurality of digital communications as modified by the systems and methods of notifications for task management of Minder, and as modified by the secondary device output systems of Faaborg, to incorporate the teachings of D’Angelo to include further comprising: identifying, by one or more processors, a plurality of open queries from the plurality of queries, wherein each open query from the plurality of open queries do not have a reply from an identified user to whom the query was directed towards. The methods and systems described in D’Angelo can “enhance[e] the quality of user-generated content.” (D’Angelo, ¶ [0001]).

Regarding claim 10, the rejection of claim 9 is incorporated. Claim 10 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 17, the rejection of claim 16 is incorporated. Claim 17 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. §103 as being unpatentable over Vennam, Minder, and Faaborg as applied to claims 1, 8, and 15 above, and further in view of Park.

Regarding claim 4, the rejection of claim 1 is incorporated. Vennam, Minder, and Faaborg disclose all of the elements of the current invention as stated above. However, Vennam fails to expressly recite further comprising: displaying, by one or more processors, a list of the plurality of open queries and a list of a plurality of associated users to whom the second user directed the plurality of open queries, wherein each open query from the list of the plurality of open queries is selectable by the second user to resend the query to an associated user from the list of the plurality of associated user; responsive to receiving a selection of the first open query from the list of the plurality of open queries, sending, by one or more processors, the first open query to a first client device of a first associated user from the list of the plurality of associated of users.
 Park teaches systems and methods “for generating useful content based on user interactions.” (Park, ¶ [0003]). Regarding claim 4, Park teaches further comprising: displaying, by one or more processors, a list of the plurality of open queries and a list of a plurality of associated users to whom the second user directed the plurality of open queries (“FIG. 2D illustrates an example GUI screen {displaying, by one or more processors} or page that allows a response provider user to identify currently open questions {a list of a plurality of open questions} that are available to the response provider user to select for providing responses [and] the response provider user can specify information for a search of available questions (such as based on a search of tags or other categories, of text of the questions, and/or of any other metadata associated with the question)” where “metadata” can be “related to the requester user who provided the question” and where “similar types of information may be displayed for other types of users, such as requester users... [such as] requester users may be provided with information to enable retrieval of questions that the requester user has previously asked or viewed”; Park, ¶¶ [0035], [0022], [0042]), wherein each open query from the list of the plurality of open queries is selectable by the second user (The “Rapid Answer system” includes the ability to “send commands” regarding the open queries, as such the queries are selectable.; Park, ¶¶ [0121]) to resend the query to an associated user from the list of the plurality of associated user (“commands” include a resubmit command which “allows a requester user to resubmit a question” where the requesting user can include “criteria related to which response provider users provide responses (e.g., specified desired or required qualifications of the response provider users, such as an experience level or other qualification; an indication that the response provider users have previously performed some indicated task or action, such as to have answered indicated related prior questions; etc.)”; Park, ¶¶ [0121], [0032]); responsive to receiving a selection of the first open query from the list of the plurality of open queries (In response to a submission (such as a resubmission) from a requester user to the Rapid Answer system; Park, ¶¶ [0121]), sending, by one or more processors, the first open query to a first client device associated with the first user from the list of the plurality of associated of users (“GUI screen or page” is provided to “a response provider user to identify currently open questions that are available to the response provider user to select for providing responses,” where a GUI is provided through the “rapid answer computing system 500 {first client device of a first associated user}” to qualified response providers based on criteria previously discussed {a first associated user from the list of the plurality of associated users}; Park, ¶¶ [0035], [0079]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and computer system of Vennam for providing a summary of content provided in a plurality of digital communications as modified by the systems and methods of notifications for task management of Minder, and as modified by the secondary device output systems of Faaborg, to incorporate the teachings of Park to include further comprising: displaying, by one or more processors, a list of the plurality of open queries and a list of a plurality of associated users to whom the second user directed the plurality of open queries, wherein each open query from the list of the plurality of open queries is selectable by the second user to resend the query to an associated user from the list of the plurality of associated user; responsive to receiving a selection of the first open query from the list of the plurality of open queries, sending, by one or more processors, the first open query to a first client device of a first associated user from the list of the plurality of associated of users. The systems and methods described here can “enable people to easily… quickly and cheaply find information of interest,” as recognized by Park. (Park, ¶ [0006]).

Regarding claim 11, the rejection of claim 8 is incorporated. Claim 11 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 18, the rejection of claim 15 is incorporated. Claim 18 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. §103 as being unpatentable over Vennam, Minder, Faaborg, and Park as applied to claims 4, 11, and 18 above, and further in view of Faaborg.

Regarding claim 5, the rejection of claim 4 is incorporated. Vennam, Minder, Faaborg, and Park disclose all of the elements of the current invention as stated above. However, Vennam, Minder, and Park fail to expressly recite wherein the first open query was previously sent to a second client device associated with the first user, wherein the first client device associated with the first user is different from the second client device associated with the first user.
The relevance of Faaborg is described above with relation to claim 1. Regarding claim 5, Faaborg teaches wherein the first open query was previously sent to a second client device associated with the first user (“If information server system 60 determines that the second particular time is less than the threshold amount of time after the first particular time, information server system 60 may output the notification data for transmission to the second computing device” based on a user interaction at a first computing device {associated with the first user}.; Faaborg, ¶¶ [0102], [0083]), wherein the first client device associated with the first user is different from the second client device associated with the first user (Where the second computing device and the first computing device are part of “a number of different computing devices 10,” each of which associated with the first user (each device is a device of the first user which the system sends messages “depending on which one of computing devices … is most likely being used by and “has the focus of” a user associated with the notification data”). Thus, the second computing device is a different computing device from the first computing device And each are associated with the first user; Faaborg, ¶¶ [0102]-[0103]; [0066], [0035]; FIG. 1 and 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and computer system of Vennam for providing a summary of content provided in a plurality of digital communications as modified by the systems and methods of notifications for task management of Minder, as modified by the secondary device output systems of Faaborg, and as modified by the systems and methods of facilitating content generation of Park, to further incorporate the teachings of Faaborg to include wherein the first open query was previously sent to a second client device associated with the first user, wherein the first client device associated with the first user is different from the second client device associated with the first user. Transmission of a notification to a secondary device can “increas[e] a likelihood that a user associated with the notification data will receive (e.g., hear, view, and/or feel) an alert based thereon,” as recognized by Faaborg. (Faaborg, ¶ [0011]).

Regarding claim 12, the rejection of claim 11 is incorporated. Claim 12 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Regarding claim 19, the rejection of claim 18 is incorporated. Claim 19 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. §103 as being unpatentable over Vennam, Minder, and Faaborg as applied to claims 1, 8, and 15 above, and further in view of Allen.

Regarding claim 6, the rejection of claim 1 is incorporated. Vennam, Minder, and Faaborg disclose all of the elements of the current invention as stated above. However, Vennam fails to expressly recite further comprising: responsive to determining an associated deadline for replying to a second open query is approaching based on a time threshold, sending, by one or more processors, the second open query to a first client device of a user to whom the second open query was directed towards.
Allen teaches systems and methods for “providing cognitive reminder notification mechanisms for answers to questions.” (Allen, ¶ [0001]). Regarding claim 6, Allen teaches further comprising: responsive to determining an associated deadline for replying to a second open query is approaching based on a time threshold (the system can “determine a timeframe for scheduling the reminder notification for the current question,” where scheduled reminder notification occurs {thus, responsive to determining that an associated deadline is approaching} based on the timeframe {time threshold}; Allen, ¶¶ [0033]), sending, by one or more processors, the second open query to a first client device of a user to whom the second open query was directed towards (“the timeframe used to generate the scheduled reminder notification and the scheduled reminder notification time for the scheduled reminder notification which operates as a trigger for transmitting {sending, by one or more processors} the reminder notification...” for the current question {the second open query} “to the user,” {to a first client device of a first user} where the reminder is directed to the original user for the current question {thus, the user to whom the second open query was directed towards}.; Allen, ¶¶ [0038]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and computer system of Vennam for providing a summary of content provided in a plurality of digital communications as modified by the systems and methods of notifications for task management of Minder, and as modified by the secondary device output systems of Faaborg, to incorporate the teachings of Allen to include further comprising: responsive to determining an associated deadline for replying to a second open query is approaching based on a time threshold, sending, by one or more processors, the second open query to a first client device of a user to whom the second open query was directed towards. The reminder notification systems described in Allen can help address memory deficiencies related to “the amount of information available to [people] from various structured and unstructured sources.” (Allen, ¶ [0002]).

Regarding claim 13, the rejection of claim 8 is incorporated. Claim 13 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Regarding claim 20, the rejection of claim 15 is incorporated. Claim 20 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Claims 7 and 14 is/are rejected under 35 U.S.C. §103 as being unpatentable over Vennam, Minder, Faaborg, and Allen as applied to claims 6  and 13 above, and further in view of Faaborg.

Regarding claim 7, the rejection of claim 6 is incorporated. Vennam, Minder, Faaborg, and Allen disclose all of the elements of the current invention as stated above. However, Vennam fails to expressly recite wherein the second open query was previously sent to a second client device of the user to whom the second open query was directed towards, wherein the first client device is different from the second client device.
The relevance of Faaborg is described above with relation to claim 1. Regarding claim 7, Faaborg teaches wherein the second open query was previously sent to a second client device of the user to whom the second open query was directed towards (“If information server system 60 determines that the second particular time is less than the threshold amount of time after the first particular time, information server system 60 may output the notification data for transmission to the second computing device” based on a user interaction at a first computing device; Faaborg, ¶¶ [0102], [0083]), wherein the first client device is different from the second client device (Where the second computing device and the first computing device are part of “a number of different computing devices 10” Thus, the second computing device is a different computing device from the first computing device.; Faaborg, ¶¶ [0102]-[0103]; [0066]; FIG. 1 and 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and computer system of Vennam for providing a summary of content provided in a plurality of digital communications as modified by the systems and methods of notifications for task management of Minder, as modified by the secondary device output systems of Faaborg, and as modified by the cognitive reminder notification mechanisms of Allen, to further incorporate the teachings of Faaborg to include wherein the second open query was previously sent to a second client device of the user to whom the second open query was directed towards, wherein the first client device is different from the second client device. Transmission of a notification to a secondary device can “increas[e] a likelihood that a user associated with the notification data will receive (e.g., hear, view, and/or feel) an alert based thereon,” as recognized by Faaborg. (Faaborg, ¶ [0011]).

Regarding claim 14, the rejection of claim 13 is incorporated. Claim 14 is substantially the same as claim 7 and is therefore rejected under the same rationale as above.
                                                                                                                                                                                              
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inagaki et al. (U.S. Pat. App. Pub. No. 2012/0215523) discloses a time-series analysis of keywords including various threshold comparisons of keywords for text analysis of document data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
8/22/2022